Citation Nr: 1122166	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-01 577	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Veteran's stepsons should be added as additional dependents to the appellant's death pension award.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1975.  The Veteran died in January 2007.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appeal was subsequently transferred to the RO in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 2003.

2.  K., K., and K. are the children of the appellant.

3.  The Veteran died in January 2007.

4.  The appellant is the Veteran's surviving spouse.

5.  K., K., and K. were not members of the Veteran's household at the time of his death.





CONCLUSION OF LAW

The criteria for recognition of the Veteran's stepsons (K., K., and K.) as the Veteran's children for death benefits are not met.  38 U.S.C.A. §§ 101(4), 1310, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.23, 3.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the appellant in April 2007.  The letter addressed all of the notice elements and was sent prior to the initial decision by the AOJ in December 2008.  In this case, the fact that the notice did not address either the effective date provisions was harmless error because additional benefits are not being added, and therefore no effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the appellant.  VA has provided the appellant and her representative with a January 2010 SOC (statement of the case), which informed them of the laws and regulations relevant to her claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


LAW AND ANALYSIS

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j) or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. 
§ 1541.

VA death benefits may be paid to a child of the Veteran who is an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is (was) a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  Further, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  A stepchild means a legitimate or an illegitimate child of the veteran's spouse.  38 C.F.R. § 3.57(b).  

The record reflects that the Veteran had been in receipt of non-service connected pension benefits since August 2000.  A September 2002 letter showed that the Veteran's biological daughter, J., was added as a dependent to his pension award.  The Veteran and the appellant were married in June 2003.  (J. is the appellant's biological daughter with the Veteran.)  In June 2003, the Veteran submitted a declaration of status of dependents form which listed his three stepsons; K., K., and K.  

In March 2004, the appellant submitted a statement indicating that she and her children were no longer residing with the Veteran and asked that the apportioned share of benefits for herself, J., and K., K., K. come to her new address.  In June 2004, the appellant withdrew her claim and stated that she and the Veteran were no longer separated.  In October 2004, the appellant again stated that she was no longer living with the Veteran and requested an apportioned share of his benefits.  

In August 2005, the Veteran reported that he and the appellant were legally separated.  An October 2005 decision outlined the apportioned share of the Veteran's benefits.  As detailed in a September 2006 award letter, the Veteran was receiving benefits for himself and five dependents; the appellant; J.; and K., K., K.  It appears that the benefits for the appellant; J.; and K., K., and K. were provided in an apportioned share to the appellant.  

In January 2007, the Veteran died.  On his death certificate, the appellant was listed as the Veteran's ex-wife.  The appellant filed a claim for death pension benefits in February 2007.  She reported that she was the Veteran's surviving spouse and that she had not lived continuously with the Veteran from the date of their marriage to the date of his death.  The appellate stated that they were separated for six months.  In Section V, where children of the veteran are to be reported, the appellant wrote J.'s name and indicated that she was the Veteran's biological child.  The appellant noted that although the death certificate indicated that she was the Veteran's ex-spouse, their divorce was never finalized.  The appellant also stated that she was already in receipt of an apportionment for the Veteran's daughter, J.

An August 2008 report of contact revealed that the appellant wanted to add her three sons (K., K., and K.) to her claim.  

In December 2008, the appellant was granted death pension benefits as the surviving spouse with one dependent (J.)  The letter noted that K., K., and K. would not be added as dependents because the information on file showed that they did not live with the Veteran at the time of his death.  Therefore, the Veteran was not supporting them and they were not determined to be dependents.  In her January 2009 notice of disagreement (NOD), the appellant stated that the Veteran was previously supporting K., K., and K. as they were found to be dependents on his pension award prior to his death.  

As reflected above, K., K., and K. were the Veteran's stepsons.  38 C.F.R. § 3.57(b).  There is no indication, nor does the appellant contend, that they were the biological children of the Veteran or that they were adopted by him.  The issue in this case is whether the Veteran's stepsons were members of the Veteran's household at the time of his death.  The evidence of record reflects that they were not.  In this regard, in October 2004, the appellant informed VA that she was no longer living with the Veteran.  She reported that the Veteran had moved out of the house that they shared, which indicates that she continued to reside in their home with her four children.  In August 2005, the Veteran reported that he and the appellant were legally separated.  Further in her February 2007 claim, the appellant reported that she was the Veteran's surviving spouse and that she had not lived continuously with the Veteran from the date of their marriage to the date of his death.  It also appears that the Veteran's stepsons had not lived with him since the time of the appellant and Veteran's separation in 2004 as the record does not reflect that the Veteran and the appellate reconciled prior to his death.  Importantly, there is no indication in the claims file that the Veteran considered his stepsons members of his household at the time of his death.  There is no indication that he provided child support for K., K., or K.  Accordingly, the preponderance of the evidence is against a finding that K., K., and K. were members of the Veteran's household at the time of his death.  38 C.F.R. § 3.57(a), (b).  


ORDER

Entitlement to the addition of the Veteran's stepsons as additional dependents to the appellant's death pension award is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


